Citation Nr: 0405869	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-08 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 
5, 1994, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to payment of VA compensation at the 2001 
rate for an award of a total rating for PTSD in retroactive 
monthly payments effective from September 1, 1994.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 100 percent evaluation for PTSD 
(effective from August 5, 1994).


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for a psychiatric disability was filed on July 29, 
1976, and denied in a September 1976 rating decision which 
became final.

2.  Unappealed and final rating decisions dated January 1981, 
August 1989 and December 1991 denied the veteran's 
applications to reopen his claim of entitlement to service 
connection for a psychiatric disability for failure to submit 
new and material evidence.

3.  On August 5, 1994, the veteran submitted a successful 
application to reopen his claim of entitlement to service 
connection for a psychiatric disability.

4.  The deck logs of the USS Coral Sea which corroborated the 
veteran's in-service stressor accounts pertaining to his PTSD 
claim are not service department records which are 
individually specific to the veteran.

5.  The applicable laws and regulations do not provide a 
basis for payment of the veteran of VA compensation at the 
2001 rate for an award of a total rating for PTSD in 
retroactive monthly payments effective from September 1, 
1994.


CONCLUSIONS OF LAW

1.  An effective date earlier than August 5, 1994, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2002).

2.  Payment of VA compensation at the 2001 rate for an award 
of a total rating for PTSD in retroactive monthly payments 
effective from September 1, 1994 is not warranted.  
38 U.S.C. §§ 1104, 1114;  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA of 2000.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

According to VA's General Counsel, the notice provisions of 
VCAA are not applicable as to issues that are raised 
initially in a notice of disagreement.  VAOPGCPREC (December 
22, 2002).  Both issues presented in this claim arise from a 
notice of disagreement filed in response to the RO decision 
to grant service connection in February 2002.  Therefore, the 
notice provisions of VCAA are not applicable.



 (a.)  Factual Background and Analysis: entitlement to an 
earlier effective date prior to August 5, 1994, for a grant 
of service connection for PTSD.

A review of the history of the veteran's claims shows that he 
filed his original claim for VA compensation for a 
psychiatric disability on July 29, 1976.  At the time, the 
veteran's service medical records were reviewed and showed no 
diagnosis of, or treatment for a chronic psychiatric disorder 
during active duty.  In a rating decision dated September 
1976 the RO determined that there was no evidentiary basis at 
that time to allow the claim.  The RO also issued a letter to 
the veteran in September 1976 informing him of the absence of 
any evidence of onset of a psychiatric disability during 
service and requesting that he provide VA with any evidence 
in his possession or information of the existence of any 
evidence (i.e., medical records and lay witness statements) 
that would support his claim.  The RO stated that the veteran 
had one year from the date of the letter to submit the 
requested information; otherwise, no benefits would be 
payable on the basis of the pending claim.  The claims file 
indicates that the veteran failed to respond within one year 
following the September 1976 RO letter and the claim was 
denied.  Thereafter, the file shows that the veteran made 
several attempts to reopen his previously denied claim for 
service connection for a psychiatric disability.  These 
attempts were denied in unappealed and final rating decisions 
dated January 1981, August 1989 and December 1991 for failure 
to submit new and material evidence.  The medical evidence of 
record which were associated with these attempts to reopen 
his claim shows that the veteran's psychiatric diagnoses 
included generalized anxiety disorder, panic attacks but did 
not at the time include a diagnosis of PTSD.

The claims file shows that on August 5, 1994, the veteran 
submitted an application to reopen his claim for VA 
compensation for a psychiatric disability.  Accompanying this 
application was medical evidence that shows that he was 
diagnosed with PTSD in August 1992.  Subsequent medical 
evidence obtained in the course of his claim linked the PTSD 
diagnosis to his accounts of being exposed to various 
stressors during active duty while serving aboard the flight 
deck of the aircraft carrier USS Coral Sea, in which he 
witnessed several fatal aviation-related accidents.  Although 
the veteran's service medical records and personnel records 
show that he served aboard the USS Coral Sea, they did not 
contain any information that corroborated his allegations.  
However, copies of the official deck logs of the USS Coral 
Sea were obtained and associated with the claims file and 
these contained flight deck accident reports that 
corroborated the veteran's stressor accounts.  Based on this 
evidence, by rating decision of February 2002 the RO granted 
the veteran service connection and a 100 percent rating for 
PTSD, effective August 5, 1994.

The veteran now contends that he is entitled to an earlier 
effective date for his award of service connection for PTSD.  
His primary assertion is that the flight deck records of the 
USS Coral Sea are part of his service department records 
which were previously misplaced and now submitted as new and 
material evidence.  As such, he asserts that the flight deck 
records of the USS Coral Sea provide a basis under 38 C.F.R. 
§ 3.159(c) (2003) to allow for the assignment of an effective 
date for the service connection award extending back to July 
29, 1976: the date upon which the original claim for service 
connection for a psychiatric disability was filed.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an evaluation and  award of compensation 
based on an original claim or a claim reopened after final 
disallowance "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  With a reopened claim for service 
connection after a final disallowance based on submission of 
new and material evidence, the effective date of an award 
will the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).  However, in cases where the new and material 
evidence consists of service department records, the 
effective date assigned is to agree with the evaluation 
(since it is considered that these records were lost or 
mislaid) or the date of the prior receipt of the claim on 
which prior evaluation was made, whichever is later, subject 
to rule on original claims filed within one year after 
separation from service.

38 C.F.R. § 3.156(c) provides that where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for PTSD should be the 
later date of either the date the veteran successfully 
applied to reopen his claim for service connection for a 
psychiatric disability, or the date that entitlement arose.  
As previously noted, the veteran had made several attempts to 
reopen his previously disallowed claim for service connection 
for a psychiatric disability following the final denial of 
his original claim which was filed on July 29, 1976.  These 
attempts were denied in unappealed and final rating decisions 
dated January 1981, August 1989 and December 1991 for failure 
to submit new and material evidence.  The veteran did not 
successfully apply to reopen his claim until August 5, 1994, 
when VA received his application to reopen his claim, 
accompanied by evidence showing a diagnosis of PTSD linked to 
service which was new and material to his psychiatric 
disability claim.  On this basis, we find that the RO 
correctly assigned August 5, 1994 as the effective date for 
the grant of service connection for PTSD.  We note the 
veteran's contention that the deck logs of the USS Coral Sea 
were part of his official military service department records 
which were previously misplaced, and that as such they formed 
a basis to allow an effective date prior to August 5, 1994, 
for a grant of service connection for PTSD.  However, we find 
that his assertion is a misinterpretation of the intent of 38 
C.F.R. § 3.156(c).  This regulation was intended to protect 
the filing date of a veteran's claim when the factual basis 
for the allowance turned on facts presented in service 
medical and/or personnel records specific to the individual 
veteran which were misplaced at the time of the prior filing 
and which have been subsequently relocated and associated 
with the claim as new and material evidence.  The deck logs 
of the USS Coral Sea are not the type of evidence which would 
usually be included in an individual veteran's personal 
service department records as they are military records which 
are specifically pertinent to a naval vessel and not to the 
individual veteran.  Therefore, the veteran's contentions in 
this regard are rejected.  For these reasons, an effective 
date earlier than August 5, 1994, for a grant of service 
connection for PTSD is not warranted.  


(b.)  Factual Background and Analysis: entitlement to payment 
of VA compensation at the 2001 rate for an award of a total 
rating for PTSD in retroactive monthly payments effective 
from September 1, 1994.

By rating action of February 2002, the veteran was granted 
service connection and a 100 percent rating for PTSD with 
August 5, 1994 as the effective date for the commencement of 
this award.  In correspondence dated March 2002, the veteran 
was notified of the award and presented with a graph showing 
that he would receive an initial retroactive monthly award 
payment at the 100 percent rate commencing on September 1, 
1994, with incremental increases of the monthly award 
payments to accommodate cost of living increases mandated by 
Congress effective on each first day of December in the years 
subsequent to September 1994 all the way to the 2001 rate in 
effect at the time of the favorable rating decision.  The 
veteran contends that retroactive monthly payment of the 
total rating award should be made at the 2001 rate effective 
from 1994.   

Monthly compensation rates are established by law.  See 
38 U.S.C. § 1114.  Congress may authorize an increase in the 
amount of monthly VA compensation rates each year based on 
the cost of living.  The effective date of the cost of living 
increase is also one which is set by law.  See 38 U.S.C. § 
1104.  The veteran is advised that there is no provision 
under laws administered by VA which allow for payment of the 
2001 monthly rate of compensation prior to the date that the 
Public Law as enacted by Congress authorizes the increase in 
the monthly amount to take effect.  Thus, his claim in this 
regard fails for the absence of legal merit or lack of 
entitlement under the law. The relevant facts are not in 
dispute.  It is the law, not the evidence, which is 
dispositive of his claim for payment of VA compensation at 
the 2001 rate for an award of a total rating for PTSD in 
retroactive monthly payments effective from September 1, 
1994.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  His 
retroactive payments of VA compensation at the 100 percent 
rate have been fully paid to him in accordance to the monthly 
compensation rates in effect for the specific year in which 
payment was due him.  No additional retroactive payments may 
be allowed him as a matter of law.


ORDER

An earlier effective date prior to August 5, 1994, for a 
grant of service connection for PTSD is denied.

The claim for payment of VA compensation at the 2001 rate for 
an award of a total rating for PTSD in retroactive monthly 
payments effective from September 1, 1994, is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



